UNITED STATE DISTRICT COURT ey
DISTRICT OF MASSACHUSETTS Ven,

 

Danny M. Kelly, pro se
26 School St.
Chelmsford, MA 01863 _—~Piaintiff

Nee mee nme ee eee Neel Nene eet! “See ema” Sane”

 

 

Civil Action
Town of Chelmsford
50 Billerica Rd.
Chelmsford, MA 01824 Defendant
COMPLAINT
Participants

The Plaintiff is a resident of the Commonwealth of Massachusetts and a
United States Citizen.

The Defendant, Town of Chelmsford, is a duly organized town within the
United States.

urisdiction

Jurisdiction comes from request for equity and title 28 § 1331, per federal
question. The cause is based upon Plaintiff's 54 Amendment rights made
applicable by the 14 Amendment. The civil rights violations come from Title

42 § 1983.
Case 1:20-cv-11824-FDS Document1 Filed 10/06/20 Page 2 of 5

THIS IS A CIVIL RIGHTS, 42 § 1983, CASE! Not an Eminent Domain case as the
Court has claimed in the past based upon what the Town instructs the Court to
say. Eminent Domain is the state law that was used to violate my Civil Rights.
There is no argument over the public use and as such not a state issue. However,
the Town has no right to use ownership when deciding on what property to take
under Eminent Domain! and I should be entitled to be told why this does not
violate my Civil Rights.

Background

The Fifth Amendment's Eminent Domain clause “nor shall property be taken
without just compensation” protected the people from government abuses.

It required just compensation to be paid to the owner of property in order for
property to be taken?.

The problem that the “Court” had with this was it did not provide an
efficient means for the Court's Bentley driving friends to make personal profits
off the taking of property from poor workers. Thus the Court ” reinterpreted” the
Eminent Domain clause to say that just compensation only had to be obtainable,
not provided’.

This lead to Eminent Domain laws like M.G.L. ch 79. It allows property to
be taken in 30 day with only an offer for the property. This offer does not have

to be just or even reasonable. Basically it allows property to be stolen. It even

 

' Using ownership to decide who would be easier to cheat out of the property.
? The compensation had to be determined prior to the public use of the property.
Case 1:20-cv-11824-FDS Document1 Filed 10/06/20 Page 3 of 5

goes on the F-track (5 years) in state court guaranteeing the property taken being
free under the current money theory.

e.g., We were offered the equivalent of $1,000 for our property. The utility
lot across the street had a tax value of $120,000 just for the land. The Town
destroyed a $250,000 lot at that time and only offered $1,000 to compensate us*. I
believe it is obvious the scam the Town is playing. They are entitled to cheat the
workers and from the Town’s documentation it is clear that was the Town's
intension.

Why is this a Civil Rights case and not an Eminent Domain case?

It is so accepted that the Town has a right to cheat people under Eminent
Domain that the Town took my property rather then the more appropriate
property that was owned by Massachusetts Electric.

Any sort of evaluation of the taken property makes it clear that the
property was not the most suitable for the public use it was intended for. The
Town even documented that the Mass Electric’s property had the shortest head.
Therefore the property was not taken for the benefit of the public. It was taken
from me because the Town knew they could cheat a worker, but not a large
corporation that knew Eminent Domain law.

The Town’s own records document this. Attachment 1, Page 2-15 § 2.4.5

of the Town of Chelmsford, Massachusetts SEWER COMMISSION, Preliminary

 

3 This is also the reason eminent domain cases that involve compensation require exhaustion of state
remedies. You don’t know that the real offer is until state remedies are exhausted.
“ We were even denied a low interest loan citing the pumping station as the reason.
Case 1:20-cv-11824-FDS Document1 Filed 10/06/20 Page 4 of 5

Design Report Phase IVC Sewers, April 2000, documents the reason my property
should be taken instead of the more appropriate property as “it would be difficult
and time consuming to acquire an easement on Massachusetts Electric property” .
Massachusetts Electric property was the most appropriate property based upon
the public use, it had the shortest head and fit the usage of the property.

There is no difference in the process of acquiring an easement from a large
corporation than from an individual, as the Town records seem to claim. If this
were true it would be a blatant violation of the Constitution since it would
document that corporations have more rights to own property than workers. In
reality it would be much easier for the Town to take Mass Electric’s property if
they intended on treating them fairly. They already know the process.

All that is really important is that who owned the property was the
selection criteria used in the taking. This violates the basic concept of a person's
right to own property as secured by the 5 Amendment. It has nothing to do
with Eminent Domain. Basic logic makes it clear that if a person has a right to
own property; it cannot be taken based upon who owns it. Eminent Domain
does not override this basic right to own property. The State issues of Eminent
Domain, public use and compensation, are moot to this civil rights violation. I
have no argument that we needed sewers or that a pumping station was needed.
I only believe that it should be placed in an appropriate location and not one

based upon how much money a bunch of shysters can cheat a person out of.
Case 1:20-cv-11824-FDS Document1 Filed 10/06/20 Page 5of5

Statement of Facts

1. The Defendant took Plaintiff's property using state law.

2. The Defendant decision to take Plaintiff's property was based upon
ownership.

3. The Defendant did not provide any compensation to Plaintiff for the property
they took from Plaintiff.

4, The Defendant took advantage of Plaintiff's situation and denied Plaintiff his
rights.

5. The Defendant has used its political influence to keep the Court from hearing

the Civil rights case by claiming it is an Eminent Domain case.

Allegations

Plaintiff alleges that the Defendant has intentionally, willingly, wantonly
and culpably misused Eminent Domain law to take property from Plaintiff based
upon ownership rather then usage. Plaintiff is requesting declaratory,
compensatory, emotional, and punitive damages in an amount to be determined
by the Court.

The Plaintiff in the above-entitled cause ‘ty a trial by jury.

   

Chelmsford, MA 01863
1-978-251-8989
